UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2105


DENNIS L. DUNN,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF VETERANS AFFAIRS; UNITED
STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00699-MHL)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis L. Dunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis L. Dunn appeals the district court’s order dismissing his second amended

complaint alleging medical malpractice under the Federal Tort Claims Act. We have

reviewed the record and find no reversible error. * Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       *
        In light of our recent decision in Pledger v. Lynch, 5 F.4th 511, 517-24 (4th Cir.
2021), we conclude that the district court’s dismissal based on the Virginia Medical
Malpractice Act’s expert certification requirement was erroneous. Nevertheless, we affirm
the dismissal order on the district court’s alternative ground that Dunn failed to file his
complaint within six months of the denial of his administrative claim, as required by
28 U.S.C. § 2401(b), and he was not entitled to equitable tolling.

                                            2